Citation Nr: 9933454	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-01 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for an anxiety disorder, 
currently evaluated as   70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1954 to October 
1956, from April 1958 to March 1962, and from June 1965 to 
May 1967.

This matter originally came before the Board of Veterans 
Appeals (Board) on appeal from an August 1997 rating decision 
that denied an evaluation in excess of 50 percent for the 
veteran's anxiety disorder.  The veteran and his wife 
testified at RO hearings on appeal in May 1998 and April 
1999.  By rating action of July 1998, the RO increased the 
rating of the veteran's anxiety disorder from 50 percent to    
70 percent, effective October 1996; the veteran appeals the 
70 percent rating as inadequate.

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (T/R), which was denied by rating action of 
October 1998 and was also in appellate status before the 
Board, is rendered moot by virtue of the Board's decision, 
below, granting a 100% schedular rating for the service-
connected anxiety disorder.  This is because a service-
connected disorder which is rated 100 percent disabling 
cannot also be the subject of a separate total rating based 
on individual unemployability.  See VAOPGCPREC  6-99.


FINDING OF FACT

The veteran's anxiety disorder is manifested by anxiety, 
stress, depression, sleep disturbances, feelings of 
hopelessness, isolation, suicidal ideations, deficits in 
abstracting, and severe memory loss that are productive of 
total occupational and social impairment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for an 
anxiety disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.130, 
Code 9400 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran underwent a VA psychiatric examination in June 
1992.  The diagnoses were anxiety disorder and depressive 
disorder with recent major depression. The examiner noted 
that the veteran did odd jobs around his house, and visited 
with some friends, and opined that the anxiety caused him a 
moderate amount of disability.  The veteran was noted to be 
discomforted by his symptoms of anxiety and depression, and 
the examiner opined that he would be unable to manage the 
stresses and anxiety of holding a job, although he was 
capable of managing his own funds.

VA medical records show that the veteran was hospitalized in 
March 1993 because of his nerves and depression.  The veteran 
reported that he was constantly worrying about his wife's 
health and her medical bills for she was without health 
insurance, and he worried about his own poor health and 
financial burdens.  The veteran reported that he tried 
committing suicide in January 1993 with doxepin and coffee, 
but that he did not follow through with it, and that if his 
wife's health declined, he might kill himself with a shotgun.  
The examiner noted that the veteran's obsessive-compulsive 
disorder traits and depressive symptoms initially masked the 
extent and chronicity of his anxiety.  The diagnoses included 
generalized anxiety disorder, and the veteran was felt to be 
competent and capable of managing his own funds.  

The veteran underwent a VA psychiatric examination in July 
1994.  He reported a history of nerve problems and 
depression.  On examination, the veteran's mood was anxious, 
with a congruent affect; thought process was logical but 
somewhat slowed.  Thought content was devoid of any current 
auditory or visual hallucinations or any homicidal or 
suicidal ideation.  There was no evidence of any delusional 
system.  The examiner noted that the veteran's hands shook 
noticeably during the interview.  His memory was poor, and he 
had partial insight into his current illness.  The diagnoses 
were generalized anxiety disorder and dysthymic disorder.  
The examiner noted that, although records from the veteran's 
last examination were not available, he seemed to be 
unimproved and possibly somewhat worse, considering the 
addition of congestive heart failure as another stressor in 
his life.  The examiner estimated the veteran's level of 
psychiatric disability to be in the moderate to severe range, 
and opined that, given his memory problems, he was currently 
unable to handle his own funds.

VA medical records show that the veteran was hospitalized in 
July and August 1995 with concerns of worsening depression 
over the past few weeks.  On examination, he was alert and 
well-oriented in all spheres, with no evidence of 
hallucinations or delusions; his affect was restricted; his 
mood was depressed and anxious.  Mental status was normal.  
At the time of discharge, the veteran's condition was felt to 
be improved, and he was considered competent.  The diagnoses 
included major depression, generalized anxiety disorder, 
somatoform disorder, and dependent personality disorder.

VA medical records show that the veteran was hospitalized in 
October and November 1996.  He reported that his nerves had 
gotten worse, as well as increasing depression, restless 
sleep, decreased energy, and occasional thoughts of suicide 
during the last 3 weeks prior to admission.  He also reported 
one previous suicide attempt.  On examination, memory was 
fair to poor, and insight, judgment, and structure were poor.  
At the time of hospital discharge, the veteran was noted to 
be retired and receiving disability benefits, and he was felt 
to be competent.  The diagnoses included major depression, 
recurrent/seasonal by history; generalized anxiety disorder; 
somatoform disorder; and dependent personality traits. 

In May 1997, the RO received the veteran's claim for an 
evaluation in excess of    50 percent for his anxiety 
disorder.

The veteran testified at the RO hearing in May 1998 as to an 
essentially sedentary lifestyle at home, watching television.  
He attended a VA outpatient clinic every     3 or 4 months, 
and felt that his anxiety reaction was getting worse.

On VA psychiatric examination of March 1998, the veteran 
reported being under a significant amount of stress, and 
taking a significant amount of medication for his medical 
conditions, including more sedative and anti-depressant 
medication because of anxiety.  He reported that he was 
unable to sleep at night, particularly after his recent 
operations; that he could not handle any significant amount 
of stress, remaining a recluse in his home; and that he 
became very anxious and nervous when he had to leave his 
home, particularly in traffic.  Crowds annoyed him, he had no 
friends, and he interacted with very few people.  The 
veteran's wife drove him anywhere he needed to go, and the 
veteran described feeling like exploding, with knots tied up 
in my chest.  The veteran reported that he had no energy, 
that his appetite tended to vary, and that he had little hope 
for the future and little interest in most pleasurable 
activities, including going to church.    

On examination, the veteran was alert, oriented, cooperative, 
and anxious.  Mood was depressed, with an anxious affect.  
Speech was slow and soft, and facial expression was sad, with 
fair eye contact.  There was no psychomotor agitation or 
retardation.  Thought processes were slowed, and thought 
content was devoid of any auditory or visual hallucinations.  
There was no evidence of any delusional system.  The veteran 
admitted to some suicidal ideation, with no active plan; he 
denied any homicidal ideation.  Memory was poor.  The veteran 
was unable to concentrate well enough to spell backwards, but 
he could interpret a proverb.  His intelligence was estimated 
to be in the "average" to "below-average" range.  He had 
partial insight into his condition.  The diagnoses were 
generalized anxiety disorder, dysthymic disorder, and 
dependent personality traits.  

The examiner stated that he had reviewed the claims folder 
prior to the current examination, that he had last evaluated 
the veteran psychiatrically in July 1994, and that the 
veteran had been unable to work since that last evaluation.  
He noted that the veteran continued to suffer from 
significant symptoms of his anxiety disorder, which were made 
worse by his ongoing and continuing medical conditions.  His 
social adaptability and interaction with others were assessed 
to be severely disabled, and his flexibility, reliability, 
and efficiency in an industrial setting were felt to be 
significantly to severely disabled.  The examiner estimated 
the veteran's level of psychiatric disability to be in the 
"severe" to "total" range, and opined that, with help, the 
veteran was able to handle his own funds.  The examiner 
assigned a GAF (Global Assessment of Functioning) score of 
45, indicating serious impairment of the veteran's social and 
occupational functioning and inability to keep a job.   
 
At the May 1998 RO hearing on appeal, the veteran and his 
wife testified that his anxiety disorder had worsened over 
the past 2 years, and that he continued to be treated by the 
VA with increasing dosages of prescribed medications for 
this.  He stated that he last worked in the late 1960's.

In his August 1998 application for a T/R, the veteran stated 
that he last worked on a full-time basis in 1969, when his 
anxiety disorder rendered him too disabled to work.    

In a statement of December 1998, the veteran stated that his 
anxiety disorder had permanently and totally disabled him 
from employment, and that this conclusion was supported by VA 
medical records which showed that increasing dosages of 
prescribed medications were now necessary to manage his 
nerves.

At the April 1999 RO hearing on appeal, the veteran testified 
that he last worked in 1969 due to physical disability.  His 
wife also gave testimony.


B.  Legal Analysis

The Board finds that the veteran's claim for an increased 
evaluation for an anxiety disorder is well-grounded, in that 
he has asserted that it has increased in severity.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
also finds that all relevant evidence has been obtained with 
regard to the claim, and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41 (1999), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Under the applicable criteria, a generalized anxiety disorder 
will be rated as follows under Diagnostic Code 9400:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.-70 percent

In this case, reports of the veteran's VA psychiatric 
evaluations in the last few years up to 1998 show that his 
service-connected anxiety disorder is manifested by anxiety, 
stress, depression, sleep disturbances, feelings of 
hopelessness, isolation, suicidal ideations, deficits in 
abstracting, and severe memory loss.  In 1994, a VA medical 
opinion was to the effect that he was incompetent to handle 
funds due to memory loss.  While he was found competent, with 
help, to handle funds on examination in March 1998, it was 
noted that his flexibility, reliability, and efficiency in an 
industrial setting were significantly to severely disabling, 
and the examiner felt that he had been unable to work due to 
his psychiatric disorder since the last evaluation in 1994.  
Moreover, the Board notes that the examiner estimated the 
veteran's level of psychiatric disability to be in the 
"severe" to "total" range, and assigned a GAF score of 45, 
which is reflective of serious impairment in social and 
occupation functioning, and inability to keep a job.

While the veteran has not been employed since 1969 due to 
physical disability, the evidence from 1992 to 1998 shows 
that his service-connected anxiety disorder has progressively 
worsened over the years due, in part, to his worries about 
his debilitating physical condition.  Inasmuch as the 
competent (medical) evidence is to the effect that the 
veteran's current level of psychiatric disability is in the 
"severe" to "total" range and prevents him from retaining 
employment, and that he continues to suffer from significant 
symptoms of his anxiety disorder which are made worse by his 
ongoing and continuing medical conditions, the Board finds 
that the evidence currently supports the assignment of a 100 
percent schedular rating for the anxiety disorder, because it 
effectively produces total occupational impairment.  The 
appeal is granted.  


ORDER

A 100 percent rating for an anxiety disorder is granted, 
subject to the applicable regulations governing the payment 
of monetary benefits.



		
	THOMAS A. PLUTA 
	Member, Board of Veterans' Appeals



 

